Citation Nr: 1039160	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  07-06 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from October 1958 to February 
1962.

This appeal arises before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in May 2005 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran claims entitlement to service connection for 
bilateral hearing loss and tinnitus.  He testified before a 
hearing officer sitting at the RO in October 2007 that he had 
been exposed to acoustic trauma including exposure to artillery 
fire during training exercises that occurred one to two times per 
year and lasted one to three months, involving the practice and 
tracking of accuracy for 105 millimeter and 155 millimeter guns, 
.50 caliber guns, and small arms fire.  He described physically 
palpable concussions following frequent detonation of these 
rounds during such training exercises and waking with headaches 
the day after.  In addition, he testified that his military 
occupational specialty was as wheeled vehicle mechanic, which 
meant that he worked on anything that had wheels on it.  He 
described performing service and maintenance on these engines 
while they were running.  He stated he did this work every day 
but Saturdays and Sundays.  

In a May 2005 VA examination report, the examiner opined that it 
was less likely than not that the Veteran's hearing loss and 
tinnitus was the result of active service.  The examiner did not 
provide a rationale, but referenced the Veteran's subjective 
history, including a 31 year occupational noise exposure as a 
truck driver, service treatment records, and the physical 
examination of the Veteran. 

However, review of the VA examination report shows that the 
examiner noted the Veteran's hearing at entrance to active 
service in 1958 and discharge form active service in 1961 showed 
whispered voice test results within normal limits bilaterally.  
The Veteran's report of medical examination at discharge 
contained audiometric results showing decreased hearing acuity.  
The examiner did not mention or discuss these results.

In addition, since the May 2005 VA examination report, additional 
medical evidence, and statements and testimony proffered by the 
Veteran have been received.  The medical evidence includes 
records form the Social Security Administration (SSA) dating back 
as early as 1993, and VA treatment records dated from 1998 to 
2007.  In his testimony before the RO in October 2007, the 
Veteran gave more specific information concerning his exposure to 
acoustic trauma, as described above.  

Given that the May 2005 VA examination report was conducted 
absent this information and evidence, it cannot provide an 
adequate basis upon which to adjudicate this claim.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

The medical evidence reflects that the Veteran is diagnosed with 
hearing loss and tinnitus.  The Veteran's service personnel 
records are not complete.  However, the available service 
treatment records and service personnel records reflect his 
occupational specialty was as a Wheeled Vehicle Mechanic, 631.10; 
that he was assigned to the Battery A, 3rd Observer Battalion, 
25th Artillery, the 1st Observer Battalion, and 150th 
Transportation Company; and that he was stationed in Germany.  
His assertions are therefore consistent with the facts presented.

VA examination should be accorded the Veteran to determine the 
nature, extent, and etiology of his claimed hearing loss and 
tinnitus.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 C.F.R. § 3.159(c)(4) (2010).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all identified VA and non-
VA treatment records are obtained.

2.  Return the May 2005 VA examination to 
the examiner who conducted the examiner and 
ask the examiner to review the claims file, 
to include the Veteran's testimony and 
statements, additional medical evidence, 
and any other evidence associated with the 
claims file since.

If the examiner cannot be found or it is 
determined that the Veteran should be 
accorded additional examination, schedule 
the Veteran for VA examination with the 
appropriate specialist to determine the 
nature, extent, and etiology of any hearing 
loss and tinnitus.  All indicated tests and 
studies must be performed.  The claims 
folder must be reviewed by the examiner in 
conjunction with the examination.  
Following a review of the service and post 
service medical records, as well as the 
Veteran's statements and other lay 
statements in the claims file, the examiner 
must state whether any hearing loss and 
tinnitus found is related to the Veteran's 
military service or, in the alternative, 
had its onset during active service.  A 
complete rationale must be provided for all 
opinions expressed.  

3.  The RO must notify the Veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim. The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. § 3.158, 
3.655 (West 2002).  In the event that the 
Veteran does not report for any scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

4.  After undertaking any other development 
deemed essential in addition to that 
specified above, the RO must readjudicate 
the Veteran's claims for service connection 
for bilateral hearing loss and tinnitus 
with application of all appropriate laws 
and regulations if applicable, and to 
include appropriate consideration of lay 
witness statements, and consideration of 
any additional information obtained as a 
result of this remand.  See Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  
If any issue on appeal remains denied, a 
supplemental statement of the case must be 
provided to the Veteran and his 
representative, and they must be provided 
an opportunity to respond.  Thereafter, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


